Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
This application claims the benefit of U.S. Application No. 62/503,203, filed May 8, 2017 that is hereby acknowledged by the Examiner.


Status of the Claims
The amendment dated 11/07/2019 is acknowledged.  Claims 1-20 are pending and under examination.


Information Disclosure Statement
The information disclosure statement (IDS)s submitted on 11/07/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 19 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 19 recites "The expression vector according to claim 1".  There is insufficient antecedent basis for this limitation in the claim.  There is no expression vector in claim 1.  The claim should be drawn to claim 2.  Accordingly, one of ordinary skill in the art would not know the metes and bounds of the claims. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-3, 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitchen et al. “Kitchen” (US PGPUB 20160194375).
	The claims are directed to an expression vector comprising a nucleic acid sequence encoding an inhibitor of immunodeficiency virus fusion and human CD4 extracellular and transmembrane domains linked to a human CD3ξ signaling domain.
	Regarding claim 2, Kitchen discloses an expression vector {lentiviral vector (expression vector); paragraphs (0008), [00451) comprising a nucleic acid sequence encoding an inhibitor of immunodeficiency virus fusion (nucleic acid sequence encoding C46, an inhibitor of immunodeficiency virus fusion; paragraphs [0008], (00621) and human CD4 extracellular and transmembrane domains linked to a human CD3ξ·signaling domain (human CD4 extracellular and transmembrane domains fused to a human CD3ξsignaling domain; paragraphs [0008], [0045), [00831).
	Regarding claim 3, Kitchen discloses the expression vector according to claim 2, and Kitchen further discloses wherein the inhibitor of immunodeficiency virus fusion is C46 (C46 fusion, which is inhibitor of immunodeficiency virus; paragraph [00641).
	Regarding claim 5, Kitchen discloses the vector is a lentiviral vector (paragraph [0008]).
	Regarding claim 6, Kitchen discloses a host cell for the expression of the vector (paragraph [0066]).
	Regarding claims 7 and 8, Kitchen discloses the host cell is a hematopoietic stem cell and progeny cells (paragraph [0090]).
	Regarding claims 9 and 10, Kitchen discloses cells can express chimeric antigen receptor encoded by the expression vector in T cells, NK cells and B cells (paragraph [0090]). 
Therefore, the cited prior art anticipates the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 4, 11-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kitchen et al. “Kitchen” (US PGPUB 20160194375) in view of Suzuki et al. “Suzuki” (WO2016186708).  The teachings of Kitchen are outlined above and incorporated herein.
	The claims are directed to a method of treating, reducing, or inhibiting an infection by an immunodeficiency virus in a subject, which comprises transplanting one or more cells that express chimeric antigen receptors comprising an inhibitor of immunodeficiency virus fusion and human CD4 extracellular and transmembrane domains linked to a human CD3ξ signaling domain, in the subject, wherein expression of the inhibitor of immunodeficiency virus fusion is regulated by a ubiquitin C promoter and/or expression of the human CD4 extracellular and transmembrane domains linked to a human CD3ξ signaling domain is regulated by an EF-1 alpha promoter.
	Regarding claim 1, Kitchen discloses a method of treating, reducing, or inhibiting an infection by an immunodeficiency virus in a subject (method of treating HIV (immunodeficiency virus) in a subject; paragraphs [0010) [00441), which comprises transplanting one or more cells that express chimeric antigen receptors (hematopoietic stem cells (HSCs) comprising CAR transplanted into mouse subject;
paragraph [00631) comprising an inhibitor of immunodeficiency virus fusion (CAR comprising C46. An inhibitor of immunodeficiency virus fusion; paragraphs [0008], (0064]) and human CD4 extracellular and transmembrane domains linked to a human CD3ξ signaling domain (CAR comprising human CD4 extracellular and transmembrane domains fused to a human CD3ξ signaling domain; paragraphs [0008), [0045], [00831), in the subject (transplanting in mouse; paragraph (0063)). and a ubiquitin C promoter (CAR comprising ubiquitin C promoter; paragraph (0064]). 
Kitchen does not disclose wherein expression of the inhibitor of immunodeficiency virus fusion is regulated by a ubiquitin C promoter and/or expression of the human CD4 extracellular and transmembrane domains linked to a human CD3ξ signaling domain is regulated by an EF-1 alpha promoter. 
Suzuki discloses an inhibitor of immunodeficiency virus fusion regulated by a ubiquitin C promoter (second nucleic acid encoding C46 (inhibitor of immunodeficiency virus fusion) regulated by ubiquitin C promoter; paragraphs (0016), [00731). 
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the system, as previously disclosed by Kitchen, for the integration of C46 regulated by a ubiquitin C promoter.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success as previously disclosed by Suzuki, as the previous disclosure by Kitchen includes a vector comprising C46 and a ubiquitin C promoter for the treatment of HIV, the Suzuki reference discloses a vector comprising C46 regulated by a ubiquitin C promoter for the treatment of HIV (Suzuki; (00221), and this combination would provide a selective promoter to drive the expression of C46 which inhibits HIV in order to Affectively treat HIV.
	Regarding claim 4, Kitchen discloses the expression vector according to claim 2 and claim 3, and Kitchen further discloses a ubiquitin C promoter (CAR comprising ubiquitin C promoter; paragraph [00641). 
Kitchen does not disclose wherein expression of the inhibitor of immunodeficiency virus fusion is regulated by a ubiquitin C promoter and/or expression of the human CD4 extracellular and transmembrane domains linked to a human CD3ξ signaling domain is regulated by an EF-1 alpha promoter. 
Suzuki discloses an inhibitor of immunodeficiency virus fusion regulated by a ubiquitin C promoter (second nucleic acid encoding C46 (inhibitor of immunodeficiency virus fusion) regulated by ubiquitin C promoter; paragraphs [0016], [0073]). 
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the system, as previously disclosed by Kitchen, for the integration of C46 regulated by a ubiquitin C promoter, as previously disclosed by Suzuki.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success as the previous disclosure by Kitchen includes a vector comprising C46 and a ubiquitin C promoter for the treatment of HIV, the Suzuki reference discloses a vector comprising C46 regulated by a ubiquitin C promoter for the treatment of HIV (Suzuki; [0022]), and this combination would provide a selective promoter to drive the expression of C46 which inhibits HIV in order to effectively treat HIV.  
Regarding claims 11 and 12, Kitchen discloses a method of treating an infection comprising the cells comprising the expression vectors of the invention (paragraphs [0010] and [0048]).
Regarding claim 13, Kitchen discloses administering latency reversing agents (paragraph [0062]).
	Regarding claims 14, 15, 16 and 17, Kitchen discloses a method whereby the antigen binds CD4 and the antigen being gp120 (claim 7 of Kitchen) and whereby the method comprises a latency reversing agent (claim 12 of Kitchen).
Regarding claim 18, Kitchen discloses the subject is human (paragraph [0009]).
Regarding claim 20, Kitchen discloses the HIV is HIV-1 (paragraph [0046]).
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648